Cite as 2013 Ark. App. 611

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No.CR-13-485

                                                 Opinion Delivered   October 30, 2013

GREGORY JONES                                    APPEAL FROM THE STONE
                              APPELLANT          COUNTY CIRCUIT COURT
                                                 [NO. CR-2011-72]
V.
                                                 HONORABLE JOHN DAN KEMP,
                                                 JUDGE
STATE OF ARKANSAS
                                 APPELLEE        REMANDED TO SETTLE THE
                                                 RECORD



                          BRANDON J. HARRISON, Judge

       Gregory Jones appeals from a conditional plea of guilty to driving while intoxicated

(DWI) and argues that the circuit court erred in denying his motion to suppress. He contends

that the evidence against him was obtained in violation of Ark. R. Crim. P. 3.1. We decline

to reach the merits of Jones’s argument at this time and instead remand to settle the record.

       On 25 August 2011, the Stone County District Court found Jones guilty of DWI.

Jones appealed to the Stone County Circuit Court and filed a motion to suppress the evidence

against him, arguing that the officers lacked reasonable suspicion to “stop and detain” him

under Ark. R. Crim. P. 3.1. In his motion, Jones explained that on the night of 18 February

2011, the Stone County Sheriff’s Office conducted a sobriety checkpoint on State Highway

5 North at the county line of Izard County. According to Jones, officers observed him turn

into a driveway approximately 500 yards south of the checkpoint. Officers went to the
                                   Cite as 2013 Ark. App. 611

driveway to investigate and detected the odor of intoxicants upon making contact with him.

The officers administered field-sobriety tests, and as a result of those tests, Jones was arrested

and charged with DWI.

       Jones asserted that, according to the incident report prepared by the arresting officer,

the police had no facts, other than his lawful conduct of turning off of the highway, to support

reasonable suspicion to pursue and detain him. Jones argued that the “traffic stop was initiated

by officers because of the mere appearance that [he] may be trying to avoid the sobriety

checkpoint” and that this “mere appearance” did not give rise to reasonable suspicion to

support an investigatory stop under Rule 3.1. In response, the State argued that Coffman v.

State, 26 Ark. App. 45, 759 S.W.2d 573 (1988), was on point and supported a finding of

reasonable suspicion.

       In lieu of a hearing on the matter, the court reviewed the motion to suppress and the

parties’ briefs and issued a letter opinion denying Jones’s motion to suppress. The court ruled

that Coffman was on point and that the facts of this case supported a finding that the police

officer “possessed the requisite reasonable suspicion necessary to effectuate a constitutionally

permissible investigatory stop.” Jones entered a conditional plea of guilty to DWI and

appealed the denial of his motion to suppress to this court.

        In reviewing the denial of a motion to suppress evidence, this court conducts a de

novo review based on the totality of the circumstances, reviewing findings of historical facts

for clear error and determining whether those facts give rise to reasonable suspicion or

probable cause, giving due weight to inferences drawn by the circuit court. Davis v. State, 351


                                                2
                                   Cite as 2013 Ark. App. 611

Ark. 406, 94 S.W.3d 892 (2003). A finding is clearly erroneous, even if there is evidence to

support it, when the appellate court, after review of the entire evidence, is left with the

definite and firm conviction that a mistake has been made. Lee v. State, 2009 Ark. 255, 308
S.W.3d 596.

       On appeal, Jones again argues that the evidence against him was obtained in violation

of Rule 3.1. Citing the police incident report, Jones asserts that the only fact supporting the

officer’s approach to his vehicle was the lawful conduct of turning off of the highway and into

a driveway, which does not amount to reasonable suspicion. This raises the problem that

requires us to remand. In his motion to suppress below, and again in his argument on appeal,

Jones refers to an incident report prepared by the arresting officer that is not in the record.

In its order, the court said that “[t]he facts presented to the Court surrounding this stop

support a finding” of reasonable suspicion, but it is unclear to what facts the court is referring.

That no hearing was held on the motion to suppress means that no testimony was received.

The incident report therefore appears to be the primary source of facts on which the court

based its finding that reasonable suspicion existed.

       We remand to the circuit court to determine whether this incident report was actually

placed in the record. If it was not, the circuit court must enter an order so stating for

transmittal to this court; if it was, the circuit court must submit a certified supplemental record

to include the omitted incident report. Jones will then have fifteen days to file a substituted

brief that conforms with Ark. Sup. Ct. R. 4-2 (2013). The State will then be given the

opportunity to supplement or substitute its appellee’s brief.


                                                3
                          Cite as 2013 Ark. App. 611

Remanded to settle the record.

GRUBER and WHITEAKER, JJ., agree.

Blagg Law Firm, by: Ralph J. Blagg, for appellant.

Dustin McDaniel, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                       4